Citation Nr: 1003063	
Decision Date: 01/21/10    Archive Date: 02/01/10

DOCKET NO.  07-36 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran had active service from June 1952 to January 
1953, and from May 1956 to January 1958.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in September 
2006 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.     


FINDING OF FACT

The Veteran's tinnitus is related to service.  


CONCLUSION OF LAW

Tinnitus was incurred in active service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

At the outset, the Board notes that while the VA may not be 
in complete compliance with every aspect of the Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West 2002) (VCAA) with respect to the 
Veteran's claim, the Board has determined that the evidence 
supports a grant of the benefits sought.  Consequently, any 
lack of notice and/or development under the VCAA cannot be 
considered prejudicial to the Veteran, and remand for such 
notice and/development would be an inefficient use of VA time 
and resources.  

II.  The Merits of the Claim for Service Connection

The Veteran claims service connection for tinnitus.  The RO 
denied the Veteran's claim in the September 2006 rating 
decision on appeal.  For the reasons set forth below, the 
Board disagrees with that decision.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110 (2002); 38 C.F.R. § 3.303(a) 
(2009).  When a Veteran seeks service connection for a 
disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
Veteran served, the Veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154 
(2002); 38 C.F.R. § 3.303(a) (2009).

Service connection may be awarded where the evidence shows 
that a Veteran had a chronic condition in service or during 
an applicable presumptive period and still has the condition.  
38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2009).  If there is no 
evidence of a chronic condition during service or during an 
applicable presumptive period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  38 C.F.R. § 3.303(b).  Service connection may also be 
granted for disease that is diagnosed after discharge from 
active service, when the evidence establishes that such 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2009).  

In this matter, the record clearly demonstrates that the 
Veteran has a current tinnitus disorder.  Two VA compensation 
examination reports of record, dated in August 2006 and 
October 2007, note diagnoses of tinnitus.  As to whether the 
Veteran's disorder relates to service, the Board has 
considered the relevant lay and medical evidence of record, 
and finds the evidence to be in equipoise.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.

On the one hand, the medical evidence of record indicates 
that the Veteran did not incur a tinnitus disorder during 
service.  The Veteran's discharge report of medical 
examination is negative for a tinnitus disorder.  The 
earliest medical evidence of tinnitus is found in the August 
2006 VA report, which is over 48 years following the 
Veteran's discharge from service in 1958.  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of 
many years between discharge from active service and the 
medical documentation of a claimed disability is evidence 
against a claim of service connection).  The Veteran did not 
file a claim for service connection for tinnitus until 
November 2005, over 47 years following service.  See Shaw v. 
Principi, 3 Vet. App. 365 (1992) (a Veteran's delay in 
asserting a claim can constitute negative evidence that 
weighs against the claim).  And the VA examiner who conducted 
the Veteran's August 2006 and October 2007 VA compensation 
examinations found that the Veteran's tinnitus was likely not 
due to service.  

On the other hand, VA has conceded in-service acoustic trauma 
to the Veteran's ears as evidenced by the RO's November 2007 
grant of service connection for hearing loss.  And the 
Veteran has asserted - in his November 2005 original claim 
and November 2007 substantive appeal - that he has 
experienced a continuity of symptomotology of tinnitus since 
his discharge from service.  38 C.F.R. § 3.303(b).  Though 
the two VA reports indicate that the Veteran reported onset 
of tinnitus within the past 7 years, the Board will disregard 
these reported statements and accept the Veteran's own 
statements to a continuity of symptomatology since service.    

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  But lay testimony is competent 
to establish the presence of observable symptomatology and 
"may provide sufficient support for a claim of service 
connection."  Routen v. Brown, 10 Vet. App. 183, 186 (1997); 
Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 
Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the 
appropriate medical training and expertise is not competent 
to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  

Indeed, when a disorder may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable 
of lay observation.  In such cases, the Board is within its 
province to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a disorder when (1) a layperson is competent to 
identify the medical disorder, (2) the layperson is reporting 
a contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007). 

Here, the Veteran is clearly competent to attest to his 
symptoms regarding tinnitus, which is defined as, "[n]oises 
(ringing, whistling, hissing, roaring, booming, etc.) in the 
ears."  See Stedman's Medical Dictionary 1838 (27 ed. 2000).  
A ringing noise in the ears is an "observable" symptom.  
See Layno, supra.  The Veteran's assertion in this regard is 
of probative value therefore.  As such, the Board cannot find 
that the evidence of record preponderates against the 
Veteran's claim here.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996) (to deny a claim on its merits, the evidence must 
preponderate against the claim).  

The Board recognizes that there is no medical evidence 
showing that the Veteran incurred his tinnitus during 
service.  But the Board also recognizes that the Veteran's 
records were apparently lost while in the possession of VA.  
See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991) (where 
records are apparently lost while in the possession of the 
government, a heightened obligation applies to consider 
carefully the benefit-of-the-doubt rule).  The Board also 
recognizes that the two VA reports of record conclude that 
tinnitus is likely unrelated to service.  But the Board finds 
these opinions of limited probative value because each is 
based upon statements reportedly made by the Veteran which 
the Board has disregarded (i.e., that tinnitus has had a 
recent onset).  As such, a reasonable doubt has been created 
in the record.  This is an appropriate case therefore in 
which to grant the claim by invoking VA's doctrine of 
reasonable doubt.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for tinnitus is granted.   



____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


